Citation Nr: 0009955	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-19 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1978 to 
January 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision from the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board finds that the veteran's claim of entitlement to an 
increased rating for a bipolar disorder is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his bipolar disorder (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The record shows that the RO scheduled the veteran for a VA 
examination for his bipolar disorder pursuant to his August 
1998 claim, but that he failed to report for this 
examination.  When a veteran fails to report for an 
examination scheduled in conjunction with an increased rating 
claim, the claim shall be denied.  38 C.F.R. § 3.655 (1999).  

Following the veteran's failure to report for his VA 
examination, the RO issued a Supplemental Statement of the 
Case (SSOC) in December 1998 denying an increased rating for 
bipolar disorder.  In its discussion, the RO briefly 
mentioned the veteran's failure to appear for his VA 
examination.  

The RO did not cite or refer to the provisions of 38 C.F.R. 
§ 3.655 in its decision nor indicate that the basis of its 
denial was his failure to report for the VA examination.  
Thus, the veteran has not been given the opportunity to 
respond or present argument on the question of denial of his 
claim based on 38 C.F.R. § 3.655.  Therefore, the Board finds 
that its initial consideration of this issue without first 
affording the veteran the opportunity to present argument 
and/or evidence with regard to this issue would prejudice 
him.  See Marsh v. West, 11 Vet. App. 468 (1998); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet.App. 384, 392-94 (1993).  

Therefore, to ensure full compliance with due process 
requirements and to prevent prejudice to the veteran, the 
Board believes that he should again be afforded a VA 
examination regarding his service-connected disability.  The 
duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level and extent of 
severity of a disability.  Peters v. Brown, 6 Vet. App. 540, 
542 (1994).  

The Board reminds the veteran that the "duty to assist" a 
claimant in the development of a claim is not a one-way 
street; but rather, veterans are expected to comply with 
reasonable requests.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  




To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  After securing any 
necessary authorization or medical 
releases, the RO should attempt to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.  

2.  Following the above, the veteran 
should be examined by a VA psychiatrist 
to determine the current level of 
impairment caused by the bipolar 
disorder.  

The claims file, the criteria for 
evaluating mental disorders, and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  Any further indicated 
special studies, including psychological 
studies, should be accomplished.



The examiner should identify all of the 
symptoms or manifestations of the 
veteran's service-connected bipolar 
disorder and offer an opinion as to how, 
and to what extent, the symptoms or 
manifestations affect the veteran's 
reliability, flexibility, and efficiency, 
and his social and industrial 
adaptability, in general.  

The examiner should also determine to 
what extent the veteran's subjective 
complaints are consistent with the 
examiner's objective findings.  

If there are other psychiatric disorders 
found, in addition to bipolar disorder, 
the examiner should specify which 
symptoms are associated with each 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
If a psychiatric disorder(s) other than 
bipolar disorder is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
bipolar disorder, and, if so related, 
whether the veteran's bipolar disorder 
has any effect on the severity of any 
other psychiatric disorder.

The examiner should provide a numerical 
score on the Global Assessment of 
Functioning (GAF) Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM IV), in relation to 
the veteran's impairment from bipolar 
disorder.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  




If the historical diagnosis of bipolar 
disorder is changed following 
examination, the examiner should state 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.  The examiner must be 
requested to express an opinion as to the 
impact of the bipolar disorder on the 
veteran's ability to obtain and retain 
substantially gainful employment.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences on his claim 
since the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims for increased 
compensation benefits.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (1999); Connolly v. Derwinski, 
1 Vet. App. 566 (1991).  

The RO should associate all 
communications with regard to the 
scheduling of the VA examination in the 
claims file.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 30 percent for 
bipolar disorder.  In this regard, the RO 
should document its consideration of the 
applicability of the criteria of 
38 C.F.R. §§ 3.321(b)(1) and 4.16 (1999), 
as warranted.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).  


